DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments with respect to claims 16-32 have been considered but are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 

Information Disclosure Statement
The information disclosure statement (lDS) submitted on May 28, 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-22, 29, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 8, and 13 of U.S. Patent No. 10,574,930. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Application 16/727,530
Patent 10,574,930
Claim 16
Claim 1
16.  An image sensor comprising: 
a first semiconductor layer provided with a plurality of pixels each having 

(i) a photoelectric conversion unit that photoelectrically converts incident light to generate an electric charge, and 

(ii) a transfer unit that transfers the electric charge generated by the photoelectric conversion unit; and 


a second semiconductor layer provided with a supply unit that supplies voltage to the transfer units.  

1.  An image sensor comprising: 
a first semiconductor layer provided with a pixel, including 

	a photoelectric conversion unit that photoelectrically converts incident light to generate an electric charge, …, and 
	a transfer unit that transfers the electric charge generated by the photoelectric conversion unit to the accumulation unit;  

a second semiconductor layer provided with a supply unit that supplies the transfer unit with a transfer signal for transferring the electric charge from the photoelectric conversion unit to the accumulation unit;…

Claim 17
Claim 2
17.  The image sensor according to claim 16, wherein: 
the second semiconductor layer has a thin-film transistor.  

2.  The image sensor according to claim 1, wherein: 
	the second semiconductor layer has a thin-film transistor.
Claim 18
Claim 1
18.  The image sensor according to claim 17, further comprising: 
a third semiconductor layer into which a signal based on the electric charge that has been generated in the photoelectric conversion units is inputted.  


Claim 19
Claim 3
19.  The image sensor according to claim 18, wherein: 
each of the first semiconductor layer and the third semiconductor layer is composed of a semiconductor substrate.  

3.  The image sensor according to claim 2, wherein: 
	the first semiconductor layer and the third semiconductor layer are configured by semiconductor substrates. 

Claim 20
Claim 4
20.  The image sensor according to claim 19, wherein: 
the second semiconductor layer is arranged between the first semiconductor layer and the third semiconductor layer.  

4.  The image sensor according to claim 2, wherein: 
	the second semiconductor layer is arranged in an insulating unit provided between a semiconductor substrate constituting the first semiconductor layer and a semiconductor substrate constituting the third semiconductor layer.

Claim 21
Claim 4
21.  The image sensor according to claim 20, wherein: 
the second semiconductor layer is arranged in an insulating unit provided between the first semiconductor layer and the third semiconductor layer.  

4.  The image sensor according to claim 2, wherein: 
	the second semiconductor layer is arranged in an insulating unit provided between a semiconductor substrate constituting the first semiconductor layer and a semiconductor substrate constituting the third semiconductor layer.

Claim 22
Claim 9
22.  The image sensor according to claim 16, wherein: 

the transfer units transfer the electric charge if a signal having a first voltage is supplied from the supply unit; and 

the transfer units do not transfer the electric charge if a signal having a second voltage is supplied from the supply unit.  
9.  The image sensor according to claim 8, wherein: … 
	the transfer unit transfers the electric charge generated by the photoelectric conversion unit to the accumulation unit if the transfer signal represents the first voltage, and 
	does not transfer the electric charge generated by the photoelectric conversion unit to the accumulation unit if the transfer signal represents the second voltage. 

Claim 29
Claim 8

the supply unit comprises a first diffusion unit to which a voltage equal to or higher than ground voltage is applied, and a second diffusion unit to which a voltage lower than the ground voltage is applied; and 



the supply unit supplies a first voltage based on the voltage applied to the first diffusion unit to the transfer units, and supplies a second voltage based on the voltage applied to the second diffusion unit to the transfer units.  

8.  The image sensor according to claim 1, wherein: 
	the supply unit comprises a first diffusion unit to which a voltage higher than a voltage of the first substrate layer is applied by a first power supply unit and a second diffusion unit to which a voltage lower than the voltage of the first substrate layer is applied by a second power supply unit, and 

	the supply unit supplies the transfer unit with a first voltage based on the voltage applied by the first power supply unit and supplies the transfer unit with a second voltage based on the voltage applied by the second power supply unit. 

Claim 32
Claim 13
32.  An image-capturing apparatus having the image sensor according to claim 16.   

13.  An electronic camera having the image sensor according to claim 1. 



In view of the foregoing, claims 16-22, 29, and 32 of the pending application are an obvious variant and encompassed by claims 1-4, 9, 8, and 13 of US Patent 10,574,930.


Claims 16, 22-23, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, and 15 of U.S. Patent No. 10,944,924. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Application 16/727,530
Patent 10,944,924
Claim 16
Claim 1
16.  An image sensor comprising: 


(i) a photoelectric conversion unit that photoelectrically converts incident light to generate an electric charge, and 

(ii) a transfer unit that transfers the electric charge generated by the photoelectric conversion unit; and 


a second semiconductor layer provided with a supply unit that supplies voltage to the transfer units.  



	a photoelectric converter that photoelectrically converts light to generate an electric charge, …
 
	transfer circuitry that transfers the electric charge generated by the photoelectric converter to the floating diffusion, and …

a second semiconductor substrate provided with supply circuitry for each of the pixels, the supply circuitry supplying the transfer circuitry with a signal for the transfer circuitry to transfer the electric charge;… 

Claim 22
Claim 1
22.  The image sensor according to claim 16, wherein: 
the transfer units transfer the electric charge if a signal having a first voltage is supplied from the supply unit; and 

the transfer units do not transfer the electric charge if a signal having a second voltage is supplied from the supply unit.  

1. …
wherein the transfer circuitry electrically connects the photoelectric converter and the floating diffusion if a first voltage higher than the first substrate voltage is supplied as the signal, and 

electrically disconnects the photoelectric converter and the floating diffusion if a second voltage lower than the first substrate voltage is supplied as the signal. 

Claim 23
Claims 4 and 5
23.  The image sensor according to claim 22, wherein: the second semiconductor layer has 

a first voltage source to which the first voltage is supplied and 

a second voltage source to which the second voltage is supplied.  

4.  The image sensor according to claim 1, wherein: 
	the supply circuitry includes a first power supply circuitry and a second power supply circuitry; and 
	at least one of the first power supply circuitry and the second power supply circuitry is provided in the second semiconductor substrate. 


	the first power supply circuitry supplies the first voltage; and 
	the second power supply circuitry supplies the second voltage. 

Claim 32
Claim 15
32.  An image-capturing apparatus having the image sensor according to claim 16.   

15.  An electronic camera comprising the image sensor according to claim 1. 



In view of the foregoing, claims 16, 22-23, and 32 of the pending application are an obvious variant and encompassed by claims 1, 4-5, and 15 of U.S. Patent No. 10,944,924.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-25 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyota et al. (US Pub.2011/0234830), in view of Mabuchi et al. (US Pub. 2002/0109160).
In regard to claim 16, note Kiyota discloses an image sensor comprising a first semiconductor layer (paragraphs 0066-0067, 0105-0108, and figure 11: 22) provided with a plurality of pixels each having (i) a photoelectric conversion unit that photoelectrically converts incident light to generate an electric charge (paragraphs 
Therefore, it can be seen that the primary reference fails to explicitly disclose that the active elements include a supply unit that supplies voltage to the transfer units. 
In analogous art, Mabuchi discloses the use of a supply unit that supplies voltage to the transfer units (paragraphs 0058-0060, figure 1: 31, and figure 4: 31).  Mabuchi teaches that the use of a supply unit that supplies voltage to the transfer units is preferred in order to increase the pixel dynamic range and decrease dark current (paragraphs 0076-0077).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the active elements in the second semiconductor layer include a supply unit that supplies voltage to the transfer units, in order to increase the pixel dynamic range and decrease dark current, as suggested by Mabuchi.
In regard to claim 17, note Kiyota discloses that the second semiconductor layer has a thin-film transistor (paragraph 0106, and figure 11: 62).  
In regard to claim 18
In regard to claim 19, note Kiyota discloses that each of the first semiconductor layer and the third semiconductor layer is composed of a semiconductor substrate (paragraphs 0066, 0111, figure 11: 22, and figure 12: 73; the first semiconductor layer includes substrate 22, and the third semiconductor layer includes substrate 70). 
In regard to claim 20, note Kiyota discloses the second semiconductor layer is arranged between the first semiconductor layer and the third semiconductor layer (figure 11: 22, 36, and figure 12: 36 and 69; the second semiconductor layer 36 is considered to be formed between the first semiconductor layer 22 and the third semiconductor layer 69). 
In regard to claim 21, note Kiyota discloses the second semiconductor layer is arranged in an insulating unit provided between the first semiconductor layer and the third semiconductor layer (paragraphs 0105-0108, and figure 11: 36, 62; the active elements 62 are arranged in the insulating unit 36).  
In regard to claim 22, note Mabuchi discloses the transfer units transfer the electric charge if a signal having a first voltage is supplied from the supply unit (paragraphs 0057-0068, figure 2: ΦT, and figure 4: Vdd; the transfer unit transfers the electric charge if the signal ΦT is Vdd, i.e., 3.0V), and the transfer units do not transfer the electric charge if a signal having a second voltage is supplied from the supply unit (paragraphs 0057-0068, figure 2: ΦT, and figure 4: 21; the transfer unit does not transfer the electric charge if the signal ΦT is the negative voltage, i.e., -1.1V).  
In regard to claim 23, note Mabuchi discloses that the second semiconductor layer has a first voltage source to which the first voltage is supplied and a second 
In regard to claim 24, note Mabuchi discloses that the first voltage source supplies a voltage equal to or higher than ground voltage (paragraphs 0057-0068, figure 2: ΦT, and figure 4: Vdd; Vdd, i.e., 3.0V is higher than the ground voltage), and the second voltage source supplies a voltage lower than the ground voltage (paragraphs 0057-0068, figure 2: ΦT, and figure 4: 21; the negative voltage, i.e., -1.1V, is lower than the ground voltage).
In regard to claim 25, note Mabuchi discloses that the supply unit is provided for each of the plurality of pixels (figure 1: 31).  
In regard to claim 27, note Mabuchi discloses that the image sensor has a plurality of the supply units (paragraphs 0057-0059, and figure 1: 31), and the timing of supplying a signal to the transfer units for transferring the electric charge generated by the photoelectric conversion units differs between the supply unit of some of the pixels and the supply unit of the other pixels (paragraphs 0062-0073, 0075; each row is sequentially supplied with the signal to perform transfer of the electric charge from a respective supply unit).  
In regard to claim 28, note Mabuchi discloses a control unit that individually controls the transfer unit for each of the plurality of pixels (figure 1: 4, and figure 4: 4; the vertical scan circuit controls the pixels individually row by row). 
In regard to claim 29, note Mabuchi discloses that the supply unit comprises a first diffusion unit to which a voltage equal to or higher than ground voltage is applied, and a second diffusion unit to which a voltage lower than the ground voltage is applied 
In regard to claim 30, note Mabuchi discloses that the supply unit comprises a level shift circuit (paragraphs 0058-0059, and figure 4: 31) that converts a drive signal, based on a third voltage that is equal to or higher than the ground voltage and a fourth voltage that is higher than the ground voltage and higher than the third voltage, into the signal of the first voltage or the signal of the second voltage (figure 2: ΦT, and figure 4: 21 & Vdd; the supply unit converts the high and low level signals input from the vertical scan circuit, which are considered to correspond to the claimed third and fourth voltages, into the first voltage Vdd, i.e., 3.0V, or the second voltage of -1.1V).  
In regard to claim 31, note Mabuchi discloses that the level shift circuit converts the drive signal to the signal having the first voltage if the drive signal is the third voltage (figure 2: ΦT, and figure 4: Vdd; the supply unit converts the high level signal input from the vertical scan circuit, which is considered to correspond to the claimed third voltage, into the first voltage Vdd, i.e., 3.0V), and converts the drive signal to the signal having 
In regard to claim 32, note Kiyota discloses an image-capturing apparatus having the image sensor (paragraph 0139, and figure 17: 101).   

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyota et al. (US Pub.2011/0234830), in view of Mabuchi et al. (US Pub. 2002/0109160), and further in view of Peng et al. (US Patent 9,270,906).
In regard to claim 26, note the primary reference of Kiyota in view of Mabuchi discloses the use of an image sensor, as discussed with respect to claim 25 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that the supply units of some of the pixels supply a transfer signal for transferring the electric charge generated by the photoelectric conversion unit during a first period, and the supply unit of the other pixels supply the transfer signal for transferring the electric charge generated by the photoelectric conversion unit during a second period, the second period having a length different from a length of the first period.  
In analogous art, Peng discloses the use of an image sensor that some of the pixels are supplied with a transfer signal for transferring the electric charge generated by the photoelectric conversion unit during a first period, and other pixels are supplied with the transfer signal for transferring the electric charge generated by the photoelectric conversion unit during a second period, the second period having a length different from .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/LIN YE/Supervisory Patent Examiner, Art Unit 2697